REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: There is no teaching or suggestion in the prior art of the claimed combination having an interference member that configured to increase a rotating force needed to rotate the knob while being supported by the knob holder and while the knob is at a predetermined location, wherein the interference member includes: a slider that projects outwardly in a radial direction from an outer circumferential surface of the knob, and an accommodating groove formed on an inner circumferential surface of the knob holder and including a pressure surface to contact a first side surface of the slider facing in a first circumferential direction, while the slider is accommodated in the accommodating groove, wherein, when a rotation force greater than a threshold amount is applied to the knob in the first circumferential direction, the slider is configured to move along the pressure surface and out of the accommodating groove; an interference member configured to increase a rotating force needed to rotate the knob is while being supported by the knob holder and while the knob is at a predetermined location, wherein the interference member includes: a slider that projects outwardly in a radial direction from an outer circumferential surface of the knob, and an accommodating groove formed on an inner circumferential surface of the knob holder and including a pressure surface to contact a first side surface of the slider facing in a first circumferential direction while the slider is accommodated in the accommodating .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656